The matter is referred to the Committee on Character and Fitness of the Second Judicial District for a full investigation, hearing and report as to the applicant’s character and fitness to be presently a member of the Bar. The investigation should embrace all the activities of the applicant, including those which led to his voluntary resignation from the Bar. The application for reinstatement will be held in abeyance until the receipt of the character committee’s report. Present — -Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.